 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 1 of 28 Page ID #:154



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
4    VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
5    Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
6    General Crimes Sections
          1100/1400/1200 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-0102/2569/1785
          Facsimile: (213) 894-6269/0142/0141
9         E-mail: Andrew.Brown@usdoj.gov
                  Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov

11   Attorneys for Defendants
     UNITED STATES OF AMERICA, et al.
12
                               UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                    WESTERN DIVISION
15
     JOHN DOE,                                Case No. 2:21-cv-02803-RGK-MAR
16
                 Plaintiff,                   DEFENDANTS UNITED STATES OF
17                                            AMERICA, TRACY L. WILKISON
                      v.                      (OFFICIAL CAPACITY) AND KRISTI
18                                            KOONS JOHNSON (OFFICIAL
     UNITED STATES OF AMERICA,                CAPACITY)’S NOTICE OF MOTION AND
19   TRACY L. WILKISON (OFFICIAL              MOTION TO DISMISS THE COMPLAINT
     CAPACITY), KRISTI KOONS JOHNSON          FOR LACK OF SUBJECT MATTER
20   (OFFICIAL CAPACITY),                     JURISDICTION AND FAILURE TO STATE
                                              A CLAIM UPON WHICH RELIEF CAN BE
21               Defendants.                  GRANTED PURSUANT TO FED. R. CIV.
                                              P. 12(b)(1) AND 12(b)(6);
22                                            MEMORANDUM OF POINTS AND
                                              AUTHORITIES AND DECLARATIONS OF
23                                            ANDREW BROWN, JUSTIN PALMERTON AND
                                              JESSIE MURRAY; [PROPOSED] ORDER
24                                            GRANTING MOTION LODGED UNDER
                                              SEPARATE COVER
25
                                              Date:      June 28, 2021
26                                            Time:      9:00 a.m.
                                              Courtroom: 850, the Honorable
27                                                       R. Gary Klausner

28
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 2 of 28 Page ID #:155



1                                 NOTICE OF MOTION

2         PLEASE TAKE NOTICE that on June 28, 2021 at 9:00 a.m., or as

3    soon thereafter as the matter may be heard, in the courtroom of the

4    Honorable R. Gary Klausner, United States District Court, Courtroom

5    850, Roybal Federal Building and U.S. Courthouse, 255 East Temple

6    Street, Los Angeles, California 90012, defendants United States of

7    America, Tracy L. Wilkison (official capacity) and Kristi Koons

8    Johnson (official capacity) (collectively, “the government”) will and

9    hereby do move, pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), to

10   dismiss the complaint for lack of subject matter jurisdiction and for

11   failure to state a claim upon which relief can be granted.         This

12   Motion is made following the conference of counsel pursuant to Local

13   Rule 7-3 which took place on May 20 and 21, 2021 (see Brown Decl.

14   ¶ 5), and is made on the grounds that there is no subject matter

15   jurisdiction over this action and plaintiff’s complaint fails to

16   state a claim upon which relief can be granted.

17        This motion is based upon this notice of motion and motion; the

18   attached memorandum of points and authorities and declarations of
19   Andrew Brown, Justin Palmerton and Jessie Murray; the proposed order

20   granting the motion (lodged under separate cover); all pleadings and

21   papers on file in this action; and such other and further matters as

22   / / /

23   / / /

24   / / /

25   / / /

26   / / /

27   / / /

28   / / /

                                           1
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 3 of 28 Page ID #:156



1    may be presented at any hearing on this Motion, and matters of which

2    the Court may take notice.

3    Dated: May 28, 2021              Respectfully submitted,

4                                     TRACY L. WILKISON
                                      Acting United States Attorney
5
                                      SCOTT M. GARRINGER
6                                     Assistant United States Attorney
                                      Chief, Criminal Division
7

8                                                /s/
                                      ANDREW BROWN
9                                     VICTOR A. RODGERS
                                      MAXWELL COLL
10                                    Assistant United States Attorneys

11                                    Attorneys for Defendants
                                      UNITED STATES OF AMERICA, et al.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           2
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 4 of 28 Page ID #:157



1                                TABLE OF CONTENTS

2    TABLE OF AUTHORITIES...............................................ii

3    MEMORANDUM OF POINTS AND AUTHORITIES................................1

4    I.    INTRODUCTION...................................................1

5    II.   STATEMENT OF FACTS.............................................1

6    III. ARGUMENT.......................................................5

7          A.   The Standards For Motions To Dismiss Under Fed. R. Civ.
                12 For Lack Of Subject Matter Jurisdiction And Failure
8               To State A Claim Upon Which Relief Can Be Granted.........5

9          B.   Plaintiff’s Complaint Seeks To Invoke The Equitable
                Jurisdiction Of This Court................................7
10
           C.   Plaintiff Cannot Discharge His Burden Of Showing
11              Equitable And Therefore Subject Matter) Jurisdiction
                Exists Because The Commencement Of Administrative
12              Forfeiture Proceedings Provides Plaintiff With An
                Adequate Remedy At Law And Divests The Court Of
13              Jurisdiction To Hear This Case............................8

14         D.   Plaintiff Has Not Discharged His Burden Of Showing
                That He Should Be Allowed To Litigate This Case Using
15              A Pseudonym..............................................12

16              1.   The Prejudice To The Government .....................14

17              2.   The Public’s Interest ...............................15

18              3.   Plaintiff’s Need For Anonymity ......................16

19                   a.   Severity of The Threatened Injury And
                          Reasonableness Of Plaintiff’s Fear .............16
20
                     b.   Plaintiff’s Vulnerability To Retaliation .......19
21
     IV.   CONCLUSION....................................................20
22
     DECLARATION OF AUSA ANDREW BROWN...................................21
23
     DECLARATION OF SPECIAL AGENT JUSTIN PALMERTON......................44
24
     DECLARATION OF SUPERVISORY SPECIAL AGENT JESSIE MURRAY.............45
25

26

27

28

                                           i
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 5 of 28 Page ID #:158



1                               TABLE OF AUTHORITIES

2    Federal Cases
3    A.G. v. Unum Life Ins. Co. of America,
       2018 WL 903463 (D. Or. Feb. 14, 2018) ............................ 13
4

5    Abernathy v. Kral,
       305 F. Supp. 3d 795 (N.D. Ohio 2018) ............................. 10
6
     Baranski v. Fifteen Unknown Agents of ATF,
7      195 F. Supp. 2d 862 (W.D. Ky. 2002) .............................. 12
8    Bell Atlantic Corp. v. Twombly,
9      550 U.S. 544 (2007) ............................................... 6

10   Bender v. Williamsport Area School Dist.,
       475 U.S. 534 (1986) ............................................... 5
11
     Billingsley v. C.I.R.,
12     868 F.2d 1081 (9th Cir. 1989) ..................................... 5
13
     Caltex Plastics, Inc. v. Lockheed Martin Corp.,
14     824 F.3d 1156 (9th Cir. 2016) ..................................... 6

15   CFK, LLC v. United States,
       324 F.R.D. 236 (D. Ut. 2018) ..................................... 10
16
     DaimlerChrysler Corp. v. Cuno,
17
       547 U.S. 332 (2006) ............................................... 5
18
     Doe v. John F. Kennedy Univ.,
19     2013 WL 4565061 (N.D. Cal. Aug. 27, 2013) .................... 15, 19

20   Doe v. Kamehameha Schools/Bernice Pauahi Bishop Estate,
       596 F.3d 1036 (9th Cir. 2010) ............................ 13, 16, 18
21

22   Does I thru XXIII v. Advanced Textile Corp.,
       214 F.3d 1058 (9th Cir. 2000) ................................ passim
23
     Faith Action For Community Equity v. Hawaii,
24     2014 WL 320587 (D. Haw. Jan. 29, 2014) ........................... 18
25   Haltiwanger v. United States,
26     494 F. Supp. 2d 927 (N.D. Ill. 2007) ............................. 10

27   Ibarra v. United States,
       120 F.3d 472 (4th Cir. 1997) ..................................... 11
28

                                          ii
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 6 of 28 Page ID #:159



1                         TABLE OF AUTHORITIES CONTINUED

2    In Re Return of Seized Prop. (Jordan),
       625 F. Supp. 2d 949 (C.D. Cal. 2009) .............................. 9
3

4    In Re The Return of Seized Property, Specifically All Funds Seized
       from BoundlessRise, LLC,
5      2017 WL 4180149 (C.D. Cal. Aug. 30, 2017) ......................... 9

6    Jessica K. v. Eureka City Schools Dist.,
       2014 WL 689029 (N.D. Cal. Feb. 21, 2014) ......................... 15
7

8    Massey v. Ojaniit,
       759 F.3d 343 (4th Cir. 2014) ...................................... 6
9
     Ramsden v. United States,
10     2 F.3d 322 (9th Cir. 1993) ........................................ 7
11   Roberts v. Corrothers,
12     812 F.2d 1173 (9th Cir. 1987) ..................................... 6

13   Safe Air for Everyone v. Meyer,
       373 F.3d 1035 (9th Cir. 2004) .................................. 5, 6
14
     Seismic Reservoir 2020, Inc. v. Paulsson,
15     785 F.3d 330 (9th Cir. 2015) ...................................... 6
16
     Thornhill Pub. v. General Tel. and Electronics Corp.,
17     594 F.2d 730 (9th Cir. 1979) ...................................... 5

18   $8,050.00 in U.S. Currency v. United States,
       307 F. Supp. 2d 922 (N.D. Ohio 2004) ............................. 10
19
     United States v. 2nd Amendment Guns, LLC,
20
       917 F. Supp. 2d 1120 (D. Or. 2012) ............................... 12
21
     United States v. $8,850,
22     461 U.S. 555 (1983) ............................................... 7

23   United States v. Elias,
       921 F.2d 870 (9th Cir. 1990) ................................. passim
24

25   United States v. Ibrahim,
       522 F.3d 1003 (9th Cir. 2008) ..................................... 7
26
     United States v. Martinson,
27     809 F.2d 1364 (9th Cir. 1987) ..................................... 7
28

                                          iii
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 7 of 28 Page ID #:160



1                         TABLE OF AUTHORITIES CONTINUED

2    United States v. Naovalath,
       2008 WL 2885965 (D. Minn. Jul. 22, 2008) ......................... 10
3

4    United States v. One 1974 Learjet,
       191 F.3d 668 (6th Cir. 1999) ..................................... 11
5
     United States v. One 1987 Jeep Wrangler,
6      972 F.2d 472 (2d Cir. 1992) ...................................... 11
7    United States v. Ritchie,
8      342 F.3d 903 (9th Cir. 2003) ...................................... 7

9    United States v. Stoterau,
       524 F.3d 988 (9th Cir. 2008) ................................. passim
10
     United States v. U.S. Currency in the Amount of $146,800,
11     1997 WL 269583 (E.D.N.Y. Apr. 28, 1997) .......................... 12
12
     United States v. U.S. Currency, $83,170.78,
13     851 F.2d 1231 (9th Cir. 1988) .............................. 8, 9, 11

14   United States v. Voraveth,
       2008 WL 4287293 (D. Minn. Jul. 1, 2008) .......................... 10
15
     Von Saher v. Norton Simon Museum of Art at Pasadena,
16
       592 F.3d 954 (9th Cir. 2010) ...................................... 6
17
     Warren v. Fox Family Worldwide, Inc.,
18     328 F.3d 1136 (9th Cir. 2003) ..................................... 6

19   White v. Lee,
       227 F.3d 1214 (9th Cir. 2000) ..................................... 5
20

21
     Federal Statutes
22
     18 U.S.C. § 983.................................................... 10
23
     19 U.S.C. § 1608.................................................... 9
24

25   Federal Rules
26
     Fed. R. Civ. P. 10(a).............................................. 13
27
     Fed. R. Civ. P. 12............................................... 3, 5
28

                                          iv
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 8 of 28 Page ID #:161



1                         TABLE OF AUTHORITIES CONTINUED

2    Fed. R. Civ. P. 12(b)(1)....................................... passim
3
     Fed. R. Civ. P. 12(b)(6)......................................... 1, 6
4
     Fed. R. Civ. P. 12(h)(3)............................................ 5
5
     Fed. R. Crim. P. 41................................................ 12
6
     Fed. R. Crim. P. 41(g)......................................... passim
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           v
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 9 of 28 Page ID #:162



1                     MEMORANDUM OF POINTS AND AUTHORITIES

2                                         I.

3                                   INTRODUCTION

4         Defendants United States of America, Tracy L. Wilkison and

5    Kristi Koons Johnson (collectively, “the government”) respectfully

6    submit this memorandum of points and authorities in support of their

7    motion pursuant to Fed. R. Civ. P. 12(b)(1) and (6) to dismiss the

8    complaint for lack of subject matter jurisdiction and failure to

9    state a claim upon which relief can be granted. 1      Because the

10   government has commenced forfeiture proceedings against the assets

11   plaintiff seeks to have returned, plaintiff cannot show that subject

12   matter jurisdiction lies, plaintiff has an adequate remedy at law and

13   the Court is divested of jurisdiction to hear plaintiff’s case.          Even

14   if plaintiff could show that subject matter jurisdiction exists, this

15   case should still be dismissed because plaintiff has not established

16   that plaintiff’s need for anonymity in prosecuting this case using a

17   pseudonym outweighs the prejudice to the government and the public’s

18   interest in knowing the identity of all parties in this lawsuit.

19                                       II.

20                               STATEMENT OF FACTS

21        Plaintiffs John Doe, Richard Roe, Michael Moe and Charles Coe

22   have filed virtually identical unverified complaints against the

23   government asserting claims for return of property pursuant to Fed.

24
          1 Because the complaints were filed by the same law firm and are
25   virtually identical, the government has filed identical motions to
     dismiss in John Doe v. United States of America, et al., Case No.
26   2:21-cv-02803, Richard Roe v. United States of America, et al., Case
     No. 2:21-cv-02919, Michael Moe v. United States of America, et al.,
27   Case No. 2:21-cv-02990 and Charles Coe v. United States of America,
     et al., Case No. 2:21-cv-03019.
28

                                           1
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 10 of 28 Page ID #:163



1    R. Crim. P. 41(g) and violation of the Fourth and Fifth Amendments

2    arising from the government’s allegedly unlawful search and seizure

3    of plaintiff’s personal property which was located in safe deposit

4    boxes at US Private Vaults (“USPV”).      Docket No. 1.     The complaints

5    further allege, while making no representation regarding plaintiff’s

6    gender (and the government in this brief uses masculine pronouns to

7    refer to plaintiff), that plaintiff sues using a pseudonym to protect

8    himself from the risk of criminal prosecution, and from injury,

9    harassment, retaliation and embarrassment.       Complaint ¶ 5.

10        Doe alleges he had property in safe deposit “boxes” at USPV

11   where there are between 600 and 1,000 safe deposit boxes while the

12   remaining plaintiffs allege they had property in only one box.

13   Complaint ¶¶ 5 and 10.    Except for Coe who identifies safe deposit

14   box number 904 as his and “currency” as the property housed within

15   that box (Coe complaint ¶ 9), none of the other plaintiffs identify

16   either their box number or the property situated therein and instead

17   generally aver that there was “non-contraband valuable property” in

18   their safe deposit box or boxes (Doe, Moe and Roe complaint ¶ 5).

19        Plaintiff alleges that USPV’s offerings are designed to provide

20   customers with increased privacy and security and differ from those

21   available at a typical bank in the following ways.        Complaint ¶ 11.

22   USPV identifies its customers through encrypted biometric information

23   – an iris scan – and does not use other personal identifying

24   information related to its customers; USPV does not maintain keys to

25   its customers boxes, customers maintain all keys to their boxes, and

26   customers can access the vault containing their boxes only through an

27   iris or biometric hand geometry scan; USPV offers 24/7 monitoring by

28   the ADT security company and outside motion detectors, heat sensors,

                                           2
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 11 of 28 Page ID #:164



1    and other sophisticated security measures to detect the presence of

2    intruders after regular business hours; and USPV offers insurance for

3    each safe deposit box up to $500,000 per box.        Id.

4         A grand jury indicted USPV for conspiring with its customers to

5    launder money, distribute drugs, and structure financial transactions

6    to avoid currency reporting requirements.       Brown Decl. ¶ 2 and Ex. A.

7    The government obtained a sealed criminal seizure warrant for, among

8    other things “[t]he nests of safety deposit boxes and keys” located

9    at USPV, and the warrant provides that it “does not authorize a

10   criminal search or seizure of the contents of the safety boxes[,]”

11   that “agents shall follow their written inventory policies to protect

12   their agencies and the contents of the boxes” and that “agents shall

13   inspect the contents of the boxes in an effort to identify their

14   owners in order to notify them so that they can claim their

15   property[.]”   Brown Decl. ¶¶ 3 and 4 and Ex. B.

16        Between March 22 and 26, 2021, federal agents executed the

17   seizure warrant and removed the nests of safe deposit boxes,

18   inventorying their contents in the process, as authorized in the
19   seizure warrant and discussed in the affidavit supporting it.          Id.;

20   Palmerton Decl. ¶ 2; Complaint ¶ 12.      The inventory of the boxes’

21   contents revealed, among other items, firearms, illegal drugs, and

22   anonymous stores of wealth, mostly cash.       Palmerton Decl. ¶ 2.     Drug

23   detecting dogs alerted to most, but not all of the cash stashes.           Id.

24        Plaintiff’s complaint challenges the constitutionality of the

25   procedure whereby the government provided box holders the opportunity

26   to request the return of seized property (which procedure does not

27   involve the asset forfeiture proceedings discussed below) and

28   provided plaintiff with a voluntary additional remedy that the

                                           3
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 12 of 28 Page ID #:165



1    government is not required to provide when executing a warrant.

2    Specifically, plaintiff alleges that USPV has been closed since March

3    26, 2021, and has a sign affixed to the door that instructs box

4    holders to go to a FBI website that provides that, to make a claim

5    for property stored at USPV, a box holder (such as plaintiff) should

6    provide his first, middle and last names and best contact number so

7    that a FBI agent can contact the box holder for additional details.

8    Doe complaint ¶¶ 15 and 16; Roe, Moe and Coe complaint ¶¶ 17 and 18.

9         Plaintiff alleges, not based on personal knowledge but instead

10   on information and belief in his unverified complaint that the

11   government intends to “refuse the return of property to any box

12   holder who adheres to his or her constitutional rights and refuses to

13   waive his or her Fifth Amendment rights[;]” “subject every box holder

14   to criminal investigation[;]” and “refuse to return the property in

15   the safe deposit box to the owner unless the owner explains to the

16   USAO how they obtained the property in their safe deposit box and

17   convinces the USAO that it was not related to the commission of a

18   ‘crime’.”   Doe complaint ¶ 14 and Roe, Moe and Coe complaint ¶ 16.

19        On May 20, 2021, the FBI initiated administrative forfeiture

20   proceedings as to particular identified boxes’ contents, including

21   about 350 boxes containing currency like Coe’s box number 904 plus

22   boxes housing other assets, by sending a written notice to USPV and

23   other persons the FBI could identify as having a potential interest

24   in particular boxes.    Murray Decl. ¶ 2 and Ex. A.      The notice advised

25   of the FBI’s commencement of the proceedings for specific boxes’

26   contents and sets forth how interested persons can submit a petition

27   for remission or claim thereto.      Id.   The government will also be

28   posting similar notices on the internet at www.forfeiture.gov.          Id.

                                           4
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 13 of 28 Page ID #:166



1                                        III.

2                                      ARGUMENT

3         A.    The Standards For Motions To Dismiss Under Fed. R. Civ. P.

4               12 For Lack of Subject Matter Jurisdiction And Failure To

5               State A Claim Upon Which Relief Can Be Granted.

6         Federal courts should not adjudicate controversies where subject

7    matter jurisdiction is lacking because they “have only the power that

8    is authorized by Article III of the Constitution and the statutes

9    enacted by Congress pursuant thereto.”       Bender v. Williamsport Area

10   School Dist., 475 U.S. 534, 541 (1986)(citation omitted).         As courts

11   of limited jurisdiction, the presumption is that a court is “without

12   jurisdiction unless the contrary appears affirmatively from the

13   record.”   Id. at 546 (internal quotes and citations omitted).         The

14   burden of establishing subject matter jurisdiction rests upon the

15   party invoking it [DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342

16   n.3 (2006)] and “the court is under a continuing duty to dismiss an

17   action whenever it appears that the court lacks jurisdiction.”

18   Billingsley v. C.I.R., 868 F.2d 1081, 1085 (9th Cir. 1989) (internal
19   quotes and citation omitted); see also Fed. R. Civ. P. 12(h)(3).

20        Fed. R. Civ. P. 12(b)(1) subject matter jurisdiction attacks can

21   be either facial or factual.     White v. Lee, 227 F.3d 1214, 1242 (9th

22   Cir. 2000).   In “a facial attack, the challenger asserts that the

23   allegations contained in a complaint are insufficient on their face

24   to invoke federal jurisdiction.”      Safe Air for Everyone v. Meyer, 373

25   F.3d 1035, 1039 (9th Cir. 2004).      Conversely, in a factual attack

26   “[n]o presumptive truthfulness attaches to plaintiff’s [complaint’s]

27   allegations” [Thornhill Pub. v. General Tel. and Electronics Corp.,

28   594 F.2d 730, 733 (9th Cir. 1979) (internal quotes and citation

                                           5
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 14 of 28 Page ID #:167



1    omitted)], “the district court may review evidence beyond the

2    complaint without converting the motion to dismiss into a motion for

3    summary judgment” [Safe Air for Everyone, 373 F.3d at 1039 (citation

4    omitted)], and courts may weigh the extrinsic evidence in determining

5    whether the facts show that a plaintiff has discharged plaintiff’s

6    burden of demonstrating that subject matter jurisdiction exists

7    [Roberts v. Corrothers, 812 F.2d 1173, 1177-78 (9th Cir. 1987)].

8         Courts should grant a Fed. R. Civ. P. 12(b)(6) motion to dismiss

9    for failure to state a claim upon which relief can be granted when a

10   complaint fails to allege a cognizable legal theory or sufficient

11   factual support for a legal theory.       Caltex Plastics, Inc. v.

12   Lockheed Martin Corp., 824 F.3d 1156, 1159 (9th Cir. 2016).          Fed. R.

13   Civ. P. 12(b)(6) “authorizes a court to dismiss a claim on the basis

14   of a dispositive issue of law.”      Seismic Reservoir 2020, Inc. v.

15   Paulsson, 785 F.3d 330, 335 (9th Cir. 2015) (internal quotes and

16   citation omitted).    Also, a complaint must set forth “enough facts to

17   state a claim for relief that is plausible on its face” to defeat the

18   motion.   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
19   On the motion, courts accept as true the well-pleaded material

20   factual allegations of a complaint but need not accept as true

21   conclusory allegations, unwarranted factual deductions, unreasonable

22   inferences or legal characterizations.       Bell Atlantic Corp., 550 U.S.

23   at 555; Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139

24   (9th Cir. 2003).   Moreover, courts may consider documents attached to

25   or mentioned in a complaint and matters subject to judicial notice

26   without converting the motion into a summary judgment motion.          Massey

27   v. Ojaniit, 759 F.3d 343, 347-48 (4th Cir. 2014); Von Saher v. Norton

28   Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010).

                                           6
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 15 of 28 Page ID #:168



1         B.    Plaintiff’s Complaint Seeks To Invoke The Equitable

2               Jurisdiction Of This Court.

3         Because plaintiff seeks the return of property pursuant to Fed.

4    R. Crim. P. 41(g), plaintiff’s complaint (or for that matter a

5    motion, which is treated as a complaint) 2 seeks to invoke the Court’s

6    equitable jurisdiction.    Fed. R. Crim. P. 41(g) motions/complaints

7    are only appropriate where the return of property is sought and no

8    criminal action seeking forfeiture of the property is pending nor

9    have civil forfeiture proceedings been instituted.        See United States

10   v. $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions

11   under former Fed. R. Crim. P. 41(e)).      Because such a movant has no

12   other available forum to address the grievance, Fed. R. Crim. P.

13   41(g) motions are treated as equitable civil actions.         United States

14   v. Martinson, 809 F.2d 1364, 1367 (9th Cir. 1987).

15        The Ninth Circuit has recognized that a district court’s

16   invocation of equitable jurisdiction to hear a Fed. R. Crim. P. 41(g)

17   request for return of property should be exercised with caution and

18   restraint.   Ramsden v. United States, 2 F.3d 322, 324 (9th Cir.
19   1993).    It is a fundamental principle of equitable jurisdiction that

20   if an adequate remedy at law exists, equitable relief is unavailable.

21   United States v. Elias, 921 F.2d 870, 875 (9th Cir. 1990) (affirming

22

23        2 Ninth Circuit cases instruct district courts to treat Rule
     41(g) motions as civil complaints governed by the Federal Rules of
24   Civil Procedure. United States v. Ibrahim, 522 F.3d 1003, 1007 (9th
     Cir. 2008) (“[b]ecause there were no criminal proceedings pending at
25   the time of filing, the District Court properly treated the motion as
     a civil complaint governed by the Federal Rules of Civil Procedure”)
26   (citation omitted); United States v. Ritchie, 342 F.3d 903, 906-07
     (9th Cir. 2003). Once district courts treat the motion “as a civil
27   complaint, . . . it [is] required to apply the Federal Rules of Civil
     Procedure. These rules apply to each stage of the proceedings, the
28   same way they would in the civil context.” Ibrahim, 522 F.3d at 1008
     (citation omitted and emphasis in original).
                                        7
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 16 of 28 Page ID #:169



1    district court’s refusal to exercise equitable jurisdiction “because

2    Elias had an adequate remedy at law”); United States v. U.S.

3    Currency, $83,170.78, 851 F.2d 1231, 1235 (9th Cir. 1988) (affirming

4    denial of motion for return of property where adequate remedies at

5    law existed; there was “no need to fashion an equitable remedy”).

6         C.   Plaintiff Cannot Discharge His Burden Of Showing Equitable

7              (And Therefore Subject Matter) Jurisdiction Exists Because

8              The Commencement Of Administrative Forfeiture Proceedings

9              Provides Plaintiff With An Adequate Remedy At Law And

10             Divests The Court Of Jurisdiction To Hear This Case.

11        The government has commenced administrative forfeiture

12   proceedings as to Coe’s property and likely as to Doe, Moe and Roe’s

13   property, but they have refused to identify the boxes in which their

14   property was stored and their refusal to identify themselves or their

15   boxes illustrates (as discussed in Section D below) that they should

16   not be permitted to sue using pseudonyms.       Therefore, neither Coe nor

17   the remaining plaintiffs (who cannot establish that the government

18   has not commenced forfeiture proceedings as to their property) can
19   discharge his burden of showing that equitable (i.e., subject matter)

20   jurisdiction lies here.    That is because plaintiff has an adequate

21   remedy at law - - namely to pursue their claims in the administrative

22   forfeiture proceedings, and the court is therefore divested of

23   jurisdiction to hear plaintiff’s Fed. R. Crim. P. 41(g) complaint.

24        In Elias, the Ninth Circuit held that administrative forfeiture

25   proceedings provide an adequate remedy at law and therefore preclude

26   a district court from exercising equitable jurisdiction to hear a

27   Fed. R. Crim. P. 41(g) motion for return for property.         There, the

28   government had seized assets and initiated administrative forfeiture

                                           8
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 17 of 28 Page ID #:170



1    proceedings by providing notice thereof.       In affirming the district

2    court’s dismissal of Elias’ motion, the court concluded that “Elias

3    had a remedy at law pursuant to the administrative forfeiture scheme

4    set forth in 19 U.S.C. § 1608.”      921 F.2d at 872.    The court rejected

5    the argument that only pending judicial forfeiture proceedings

6    precluded Fed. R. Crim. P. 41(g) relief, and held that administrative

7    forfeiture proceedings “provided Elias with the procedural tools to

8    seek judicial review of the lawfulness of the seizure of his

9    property” and that “both [the administrative and judicial forfeiture]

10   procedures give the claimant an adequate remedy at law.”         Id. at 873.

11        Following this rule, numerous Ninth Circuit and district court

12   cases within the Ninth Circuit have dismissed Fed. R. Crim. P. 41(g)

13   motions and complaints where forfeiture proceedings are pending,

14   reasoning that the initiation of forfeiture proceedings provides an

15   adequate remedy at law and divests courts from hearing Fed. R. Crim.

16   P. 41(g) motions or complaints for the return of property.          See,

17   e.g., U.S. Currency, $83,310.78, 851 F.2d at 1235 (“when a civil

18   forfeiture proceeding is pending, there is no need to fashion an
19   equitable remedy to secure justice for the claimant”); In Re Return

20   of Seized Prop. (Jordan), 625 F. Supp. 2d 949, 955 (C.D. Cal. 2009)

21   (in granting the government’s motion to dismiss a Fed. R. Crim. P.

22   41(g) motion for return with prejudice, the court noted “the Ninth

23   Circuit has held that a Rule 41(g) motion is properly denied once a

24   civil forfeiture action has been filed”) (citation omitted); In Re

25   The Return of Seized Property, Specifically All Funds Seized from

26   BoundlessRise, LLC, 2017 WL 4180149 (C.D. Cal. Aug. 30, 2017) (in

27   granting government’s motion to dismiss for lack of subject matter

28   jurisdiction, the district court noted “if a related civil forfeiture

                                           9
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 18 of 28 Page ID #:171



1    proceeding is filed - - either before or after the Rule 41(g) motion

2    was brought - - the court no longer has jurisdiction to entertain the

3    Rule 41(g) motion.    A civil forfeiture proceeding gives the claimant

4    an adequate remedy at law, precluding exercise of the district

5    court’s equitable powers”) (internal quotes and citations omitted).

6         Cases outside the Ninth Circuit are in accord.         Abernathy v.

7    Kral, 305 F. Supp. 3d 795 (N.D. Ohio 2018) (where the government has

8    begun civil forfeiture proceedings, a motion for return should be

9    denied because plaintiff has an adequate remedy at law in the civil

10   forfeiture case to challenge forfeiture and seek return of seized

11   property); CFK, LLC v. United States, 324 F.R.D. 236 (D. Ut. 2018)

12   (where government has begun civil forfeiture proceedings, Fed. R.

13   Crim. P. 41(g) motion should be dismissed because claimant can no

14   longer show that claimant lacked a legal remedy as required to obtain

15   equitable relief under Fed. R. Crim. P. 41(g)); Haltiwanger v. United

16   States, 494 F. Supp. 2d 927 (N.D. Ill. 2007) (granting government’s

17   motion to dismiss for lack of jurisdiction because the district court

18   lacked equitable jurisdiction to hear Fed. R. Crim. P. 41(g) motion
19   once administrative forfeiture proceedings were commenced).

20        Numerous other cases also reach the same result.         United States

21   v. Voraveth, 2008 WL 4287293, *13 (D. Minn. Jul. 1, 2008), r.& r

22   adopted, United States v. Naovalath, 2008 WL 2885965 (D. Minn. Jul.

23   22, 2008) (equitable relief under Fed. R. Crim. P. 41(g) is not

24   available once administrative forfeiture proceedings commenced

25   because those proceedings provide an adequate remedy at law);

26   $8,050.00 in U.S. Currency v. United States, 307 F. Supp. 2d 922,

27   926-27 (N.D. Ohio 2004) (comprehensive provisions in 18 U.S.C. § 983,

28   governing the procedural aspects of civil forfeiture proceedings,

                                           10
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 19 of 28 Page ID #:172



1    give claimant an adequate remedy at law for contesting a civil

2    forfeiture; thus, once the Government commences administrative

3    forfeiture proceedings, a Rule 41(g) motion must be dismissed). 3

4         Indeed, in dismissing Fed. R. Crim. P. 41(g) actions, courts

5    specifically hold that forfeiture proceedings provide an adequate

6    remedy at law to raise any claim, like plaintiff’s claim here, that

7    the seizure violated the Fourth and Fifth Amendments.         Elias, 921

8    F.2d at 873 (administrative forfeiture proceedings “provided Elias

9    with the procedural tools to seek judicial review of the lawfulness

10   of the seizure of his property” and “an adequate remedy at law”);

11   U.S. Currency, $83,310.78, 851 F.2d at 1235 (“when a civil forfeiture

12   proceeding has been filed, the claimant has adequate remedies to

13   challenge any fourth amendment violation.       Accordingly, when a civil

14   forfeiture proceeding is pending, there is no need to fashion an

15   equitable remedy to secure justice for the claimant.         The district

16   court did not err in denying the Rule 41(e) motion”); United States

17   v. One 1987 Jeep Wrangler, 972 F.2d 472, 479 (2d Cir. 1992) (“the

18   claimant is afforded the opportunity to test the legality of the
19   seizure in the forfeiture proceeding.      Consequently, once the

20   administrative process has begun, the district court loses subject

21   matter jurisdiction to adjudicate the matter in a peripheral setting

22   such as a Rule 41(e) motion”) (citations omitted).

23
          3 See also United States v. One 1974 Learjet, 191 F.3d 668, 673
24   (6th Cir. 1999) (“After the government initiates forfeiture
     proceedings and notifies a claimant of the proceedings, a claimant
25   may no longer use Rule 41(e), but instead must submit to the
     statutory procedures governing civil forfeiture proceedings”)
26   (citation omitted); Ibarra v. United States, 120 F.3d 472, 475-76
     (4th Cir. 1997) (“once the Government initiates forfeiture
27   proceedings, the district court is divested of jurisdiction” to hear
     Fed. R. Crim. P. 41(g) motion).
28

                                           11
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 20 of 28 Page ID #:173



1         Multiple other cases reach the same result.        See, e.g., United

2    States v. 2nd Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D. Or. 2012)

3    (once government commences administrative forfeiture proceeding,

4    claimant has an adequate remedy at law to raise claimant’s Fourth

5    Amendment unlawful search arguments); Baranski v. Fifteen Unknown

6    Agents of ATF, 195 F. Supp. 2d 862, 868 (W.D. Ky. 2002) (district

7    court has no jurisdiction to consider Fed. R. Crim. P. 41 motion

8    raising Fourth and Fifth Amendment issues because the commencement of

9    forfeiture proceedings provides an adequate remedy at law and

10   therefore shows that the movant cannot establish equitable

11   jurisdiction); United States v. U.S. Currency in the Amount of

12   $146,800, 1997 WL 269583, *5 (E.D.N.Y. Apr. 28, 1997) (Fed. R. Crim.

13   P. 41 motion is not an appropriate vehicle for challenging the

14   legality of a seizure because the claimant has adequate remedy at law

15   – i.e., contesting the forfeiture in the civil forfeiture case).

16        Therefore, plaintiff’s complaint should be dismissed for lack of

17   subject matter jurisdiction.     The commencement of administrative

18   forfeiture proceedings provides an adequate remedy at law and divests
19   the Court of jurisdiction to hear plaintiff’s claims.

20        D.   Plaintiff Has Not Discharged His Burden Of Showing That He

21             Should Be Allowed To Litigate This Case Using A Pseudonym.

22        As set forth above, dismissal is warranted because plaintiff has

23   not shown that subject matter jurisdiction exists.        However, should

24   the Court conclude that the evidence is insufficient as to any

25   particular plaintiff at this time to decide whether subject matter

26   jurisdiction lies, the government respectfully submits that dismissal

27   is still appropriate because plaintiff has not shown that he is

28   entitled to proceed with a fictitious name.       Moreover, in this case

                                           12
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 21 of 28 Page ID #:174



1    plaintiff is requesting to proceed in an extraordinary and

2    unprecedented manner - - not as in the usual case where anonymity is

3    sought and a litigant’s identity is shielded from the public, but

4    instead with total and complete anonymity so that not even the

5    defendant government or the Court knows who he is.

6         A plaintiff’s “use of fictitious names runs afoul of the

7    public’s common law right of access to judicial proceedings . . . and

8    [Fed. R. Civ. P.] 10(a)’s command that the title of every complaint

9    include the names of all the parties.”       Does I thru XXIII v. Advanced

10   Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000) (internal quotes

11   and citation omitted).    The presumption is that parties “must use

12   their real names,” which “is loosely related to the public’s right to

13   open courts, and the right of private individuals to confront their

14   accusers.”   Doe v. Kamehameha Schools/Bernice Pauahi Bishop Estate,

15   596 F.3d 1036, 1042 (9th Cir. 2010) (citations omitted).

16        The Ninth Circuit has carved out an exception in the “unusual

17   case” and in “special circumstances” when non-disclosure of the

18   plaintiff’s actual name “is necessary . . . to protect a person from
19   harassment, injury, ridicule or personal embarrassment.”         Advanced

20   Textile Corp., 214 F.3d at 1067-68 (internal quotes and citations

21   omitted).    To invoke the exception, the “party seeking anonymity has

22   the burden of proving it should be allowed to proceed anonymously.”

23   A.G. v. Unum Life Ins. Co. of America, 2018 WL 903463, *1 (D. Or.

24   Feb. 14, 2018) (citing United States v. Stoterau, 524 F.3d 988, 1013

25   (9th Cir. 2008)); cf. Advanced Textile Corp., 214 F.3d at 1071

26   (“plaintiffs satisfied this burden”).

27        In order to discharge the burden, a plaintiff must show that the

28   “need for anonymity outweighs prejudice to the opposing party and the

                                           13
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 22 of 28 Page ID #:175



1    public’s interest in knowing the party’s identity.”         Id. at 1068.    As

2    to a plaintiff’s need for anonymity where, as here, a plaintiff

3    alleges he needs to shield himself from retaliation, courts consider

4    “(1) the severity of the threatened harm; (2) the reasonableness of

5    the anonymous party’s fears; and (3) the anonymous party’s

6    vulnerability to such retaliation.”        Id. (citations omitted).

7              1.    The Prejudice To The Government.

8         The prejudice to the government in allowing plaintiff to proceed

9    anonymously is manifest.     As argued above, none of the plaintiffs,

10   including Coe who identified his box number and the other plaintiffs

11   who have not, have shown that subject matter jurisdiction lies.          The

12   government offered irrefutable proof that it has commenced forfeiture

13   proceedings against Coe’s property and jurisdiction thus does not

14   exist.   However, the government is prejudiced because it cannot offer

15   the same proof for the other plaintiffs without knowing their box

16   numbers and identity (to verify they actually own the box contents).

17        Also, the particular facts as to each plaintiff are critical.

18   The government needs to verify that any plaintiff who identifies his

19   box number is the box holder he claims to be, which is especially

20   troublesome given USPV’s anonymous business model.        There is no way

21   the government can determine that an anonymous plaintiff is the true

22   box holder, let alone the owner of the box’s contents, without

23   knowing plaintiff’s identify.     It would be reckless for the

24   government to resolve a case by agreeing to return property to an

25   anonymous plaintiff because the government has no way of knowing

26   whether he actually has a property interest in anything; the true

27   owner could show up later.     Plaintiff’s identity is central and

28   material to his claims that he is entitled to the return of property.

                                           14
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 23 of 28 Page ID #:176



1         In addition, there is the need to determine whether plaintiff

2    lawfully possessed the items he claims; the public interest is not

3    served by returning criminal proceeds to criminals.         If items within

4    a box were legitimately derived and belong to a plaintiff, then the

5    government sincerely wishes to return them.       However, that factual

6    question cannot be answered without knowing the plaintiff’s identity.

7         Courts have found prejudice if plaintiff’s anonymity interferes

8    with the defendant’s ability to address specific allegations against

9    the defendant or is logically impracticable.        Advanced Textile Corp.,

10   214 F.3d at 1072 (“[w]e recognize that at some later point in the

11   proceedings it may be necessary to reveal plaintiffs’ identities to

12   defendants so that defendants may refute individualized accusations

13   of FLSA violations”); Jessica K. v. Eureka City Schools Dist., 2014

14   WL 689029, *5 (N.D. Cal. Feb. 21, 2014) (defendants prejudiced

15   because “the matter likely involves extensive discovery directed at

16   third parties, such as school children,” and “[i]t would be most

17   impracticable to expect deponents or interviewees-such as classmates

18   who alleged harassed plaintiffs or witnessed such claimed events-to
19   attend depositions and then keep the contents of such depositions

20   secret . . . or to keep mum about who they think is accusing them”);

21   Doe v. John F. Kennedy Univ., 2013 WL 4565061, *4 (N.D. Cal. Aug. 27,

22   2013) (granting motion to dismiss Doe complaint: “it is unclear how

23   Defendants would interview potential witnesses to gather facts or to

24   assess Plaintiff’s credibility if they could not disclose her name.

25   Third party discovery would be similarly awkward and difficult”).

26             2.    The Public’s Interest.

27        It is well-settled that the public interest is served by open

28   and public court proceedings in which the litigants’ identities and

                                           15
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 24 of 28 Page ID #:177



1    claims are known to all.     Allowing a party to sue under a fictitious

2    name obstructs “the common law rights of access to the courts and

3    judicial records.”    Kamehameha Schools, 596 F.3d at 1042; see also

4    Advanced Textile Corp., 214 F.3d at 1067 (“[p]laintiffs’ use of

5    fictitious names runs afoul of the public’s common law right of

6    access to judicial proceedings”) (citations omitted); Stoterau, 524

7    F.3d at 1018 (“[i]dentifying the parties to a proceeding is an

8    important dimension of publicness.      The people have a right to know

9    who is using their courts”) (internal quotes and citation omitted).

10        This case is a matter of public interest.        Articles have

11   appeared in newspapers regarding this case, and permission to

12   intervene in Coe’s case for the purpose of filing an amicus curiae

13   brief because of the purported importance of this case has been

14   filed.   Docket No. 29 in Coe case (2:21-cv-03019).

15              3.   Plaintiff’s Need For Anonymity.

16                   a.     Severity Of The Threatened Injury And

17                          Reasonableness Of Plaintiff’s Fear.

18        The severity of the threatened harm and the reasonableness of
19   the plaintiff’s fears “are intricately related and should be

20   addressed together.    In order to proceed anonymously, a plaintiff

21   must show both (1) fear of severe harm and (2) that the fear of sever

22   harm is reasonable.”    Kamehameha Schools, 596 F.3d at 1043 (emphasis

23   in original).   Plaintiff has shown neither.

24        Despite bearing the burden of showing these elements in his

25   fear-of-retaliation case, plaintiff has offered no facts.         Instead,

26   plaintiff alleges in conclusory fashion that he brings his claims

27   pseudonymously “to protect himself from the risk of criminal

28   prosecution, and from injury, harassment, retaliation, and

                                           16
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 25 of 28 Page ID #:178



1    embarrassment” [complaint ¶ 5] and alleges “on information and

2    belief” that the government intends to criminally investigate every

3    box holder and will refuse to return the contents of safe deposit

4    boxes unless the box holder persuades the government that the

5    property is unrelated to a crime [Doe complaint ¶ 14 and Roe, Moe and

6    Coe complaint ¶ 16].    Plaintiff has failed to discharge his burden.

7         Plaintiff avers on information and belief in his unverified

8    complaint that he fears a “criminal investigation” if he identifies

9    himself.   The government’s investigation is merely an attempt to

10   learn the facts.   Of course the government intends to vet every

11   assertion of ownership to anonymously stored valuables.         The FBI has

12   already received bogus ownership assertions to boxes, and knows of

13   instances in which stolen valuables were stored there.         Palmerton

14   Decl. ¶ 4.   But it is nonsensical to label such investigations as

15   “criminal” at the outset.     Doubtless many law-abiding citizens stored

16   items at USPV not because USPV promised anonymity or they stored

17   criminal proceeds there, but because USPV was near their homes.          The

18   government will return that property without a criminal inquiry.           Id.

19   at ¶¶ 3 and 5.   By contrast, if the facts of the investigation

20   indicate criminality, then naturally the government would investigate

21   whatever offense was indicated.      Plaintiff suggests that such an

22   investigation would be an injury.      But an investigation is merely an

23   attempt to learn the truth, and attempting to do so is not an

24   “injury” at all, let alone a severe one.

25        In fact, the Ninth Circuit has held that even the risk of

26   physical violence may be insufficient to justify proceeding under a

27   pseudonym.   In Stoterau, the Ninth Circuit denied a convicted child

28   sex offender’s request to use a pseudonym in its published opinion

                                           17
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 26 of 28 Page ID #:179



1    even though he argued that his was an unusual case in which there was

2    a need for anonymity because sex offenders such as Stoterau faced an

3    elevated risk of violent abuse in prison.       The court rejected his

4    argument, noting that it would apply equally to other sex offenders,

5    so his case was not “unusual.”     524 F.3d at 1012-13.      By the same

6    token, plaintiff’s request for anonymity would apply equally to the

7    other hundreds of USPV boxholders or, indeed, any person who sought

8    the return of property but worried that the government would as a

9    result investigate their assertion that they owned the property.

10        Plaintiff’s complaint is also fatally flawed because he offers

11   nothing, conclusions or otherwise, to show that his alleged fear of

12   harm is reasonable (i.e., that revealing his identity will cause the

13   government to retaliate against him).      Kamehameha Schools, 596 F.3d

14   at 1044 (“fear of severe harm is irrelevant if the plaintiffs do not

15   reasonably fear severe harm”) (emphasis in original).         Plaintiff’s

16   complaint does not show that he is at risk of any sort of retaliatory

17   harm as a result of filing this lawsuit.       Additionally, plaintiff has

18   offered no evidence that he (or anyone who sued in his real name) has
19   been subject to any actual threats as a result of their lawsuit.

20        In Faith Action For Community Equity v. Hawaii, 2014 WL 320587

21   (D. Haw. Jan. 29, 2014), the court denied non-English speaking

22   plaintiffs, who failed driver license tests, permission to sue using

23   fictitious names to challenge Hawaii’s policy of offering driver

24   license examinations only in English.      In so ruling, the court noted

25   that plaintiffs’ allegations that they had been stopped by the police

26   for driving without a license “provide no support for the proposition

27   that the Does risk criminal prosecution by participating in this

28   litigation” and the prior stops could be for “a traffic inspection,

                                           18
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 27 of 28 Page ID #:180



1    random alcohol check, or other matters, and that, by driving without

2    a license, the Does risk prosecution for reasons wholly independent

3    of whether they are litigants.”      Id. at *4 (emphasis in original).

4         The same reasoning applies here.      There is no evidence that the

5    government is conducting criminal investigations because a plaintiff

6    has sued the government.     Instead, what is critical to the

7    government’s decision to conduct a criminal investigation is what is

8    in a specific box, not whether the box’s owner has sued the

9    government for the return of the items within the box.

10        Plaintiff relies upon Advanced Textile Corp., but the risk of

11   unfair retaliation was clear in that case because plaintiffs had

12   shown that laborers who complained of unfair working conditions were

13   fired, blackballed by employers, and deported to China where they

14   faced imprisonment for failing to make good on debts they incurred to

15   labor recruiters.    No comparable evidence exists here.

16                   b.    Plaintiff’s vulnerability to retaliation.

17        Plaintiff is not unusually or uniquely vulnerable to

18   retaliation.   In Advanced Textile Corp., non-resident garment workers
19   living and working in the U.S. Commonwealth of the Northern Marina

20   Islands sued under the Fair Labor Standards Act, and alleged in their

21   complaint that they “fear that if their true identity is revealed,

22   they will face actual physical violence, the threat of physical

23   violence, immediate deportation to China or their country of origin,

24   likely arrest upon arrival in China or their country of origin . . .

25   and economic retaliation.”     Id. at 1063.    The economic retaliation

26   included factory managers’ actual threats of “termination,

27   blacklisting, deportation, and closing the factory.”         Id. at 1065.

28   Also, plaintiffs resided in company housing, and “at least some

                                           19
 Case 2:21-cv-02803-RGK-MAR Document 25 Filed 05/28/21 Page 28 of 28 Page ID #:181



1    employers attempt to prevent their employees from leaving the

2    ‘barracks’ without permission.”      Id. at 1072.    Plaintiffs in Advanced

3    Textile Corp. were among the most powerless: indebted factory workers

4    dependent on their employers for wages and housing, and who could be

5    deported if their defendant employer chose to retaliate against them,

6    and the court permitted them to begin their litigation anonymously in

7    part because of “their highly vulnerable status.”        Id. at 1069.

8         Plaintiff here, by contrast, is the opposite: a wealthy person

9    living in the United States who has the means to hire a large law

10   firm to do his bidding and spend well over a thousand dollars a year

11   to store items anonymously at USPV.        Far from a downtrodden factory

12   worker who must toil thousands of miles from his home in substandard

13   conditions, plaintiff is a member of the economically elite.          As a

14   result, his personal circumstances bear little resemblance to those

15   of Advanced Textile Corp.’s vulnerable plaintiffs.

16                                        IV.

17                                    CONCLUSION

18        For the foregoing reasons, the government respectfully requests
19   that its motion be granted.

20   Dated: May 28, 2021              Respectfully submitted,

21                                    TRACY L. WILKISON
                                      Acting United States Attorney
22                                    SCOTT M. GARRINGER
                                      Assistant United States Attorney
23                                    Chief, Criminal Division

24                                              /s/
                                      ANDREW BROWN
25                                    VICTOR A. RODGERS
                                      MAXWELL COLL
26                                    Assistant United States Attorneys

27                                    Attorneys for Defendants
                                      UNITED STATES OF AMERICA, et al.
28

                                           20
